Citation Nr: 1114614	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The June 2007 rating decision denied service connection for a bipolar disorder/depression and the October 2009 rating decision denied service connection for PTSD.  The Veteran perfected an appeal as to both decisions.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, the provisions of this amendment do not apply to the Veteran's claim because he does not attribute his psychiatric disorder to fear of hostile military or terrorist activity.  
Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  See e.g., Patton v. West, 12 Vet. App. 272 (1999).  The Veteran has alleged sustaining two personal (sexual) assaults in service, although he has been unable to provide any specifics of the alleged incidents, other than they occurred when he was aboard the USS CARPENTER, in approximately May and July 1978 (see May 2009 stressor statement), by two or three other sailors who allegedly taunted him with racial epithets and ultimately attacked him (see hearing transcript at pages 4-5, 13).  The Veteran testified that he reported the first assault to his master chief who promised to investigate and that he was subsequently attacked again by the same men (Id. at 12-14).  As a consequence of these assaults, the Veteran's service representative asserted that the Veteran's performance evaluations declined (Id. at 6).

VA medical records, dated from 1996 to 2001, do not indicate that the Veteran reported his sexual assault to treating clinicians while the more recent VA records address it.  In a January 2008 signed statement, P.U.D., M.D., a private psychiatrist, said that he regularly treated the Veteran since April 2003 for PTSD secondary to reported sexual trauma in service.  In January 2008 and December 2009 signed statements, the Veteran's treating VA psychiatrist diagnosed him with severe and chronic PTSD from military sexual assault (MST), depressive disorder, not otherwise specified (NOS), and bipolar disorder by history.  Although, in a November 2008 VA outpatient psychiatry record, this VA psychiatrist diagnosed the Veteran with mood disorder, NOS, anxiety disorder, NOS, PTSD from MST, and a previous history of bipolar disorder "unclear whether made separate from substance abuse".  The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in the August 2010 statement of the case (SOC) regarding the claim for service connection for PTSD, the RO quoted from a May 8, 2002 VA psychiatric record (see SOC at page 19).  However, the Board is unable to locate this record anywhere in the claims file.  On remand, the RO should obtain this record and associate it with the claims file.

Recent medical records regarding the Veteran's at the VA medical center (VAMC) in San Diego, California, and the Mission Valley VA Outpatient Center (VAOPC) should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the May 8, 2002 VAMC psychiatric treatment record discussed in the August 10, 2010 SOC at page 19, and all medical records regarding the Veteran's treatment at the VAMC in San Diego, and the VAOPC in Mission Valley, for the period from September 2010 to the present, and from any other VA and non-VA medical facility identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination.  With regard to the Veteran's claimed sexual assaults, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folders and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, variously claimed a bipolar disorder/depression and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


